Citation Nr: 1023208	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
right hand.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to 
April 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  The initial evidence of arthritis of the cervical spine 
is many years after service discharge, and the evidence does 
not show cervical arthritis due to service.   

2.  The initial evidence of arthritis of the right hand is 
many years after service discharge, and the evidence does not 
show arthritis of the right hand due to service.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated by active duty; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309 (2009).  

2.  Arthritis of the right hand was not incurred in or 
aggravated by active duty; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in October 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.   

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the letter.  

Although the Veteran was not provided a letter that 
specifically discussed effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim; moreover, as the claim is being 
denied, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal despite any inadequate 
notice because the denial renders the content of the notice 
moot.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, 
none is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of arthritis of the cervical 
spine or right hand that is causally related to service or 
shown within the presumptive period.  Consequently, the 
Veteran has not presented evidence indicating a nexus 
between a current condition and service.  Thus, there 
exists no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is 
not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).


The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for arthritis of the 
cervical spine and right hand.  He contends that these 
conditions developed in service and have bothered him ever 
since.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims 
for arthritis of the cervical spine and the right hand and 
the appeals will be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the case of arthritis, service connection may be granted 
if the disorder is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The only service treatment record on file is the Veteran's 
April 1956 discharge medical examination report, which  does 
not reveal any pertinent complaints, his neck and upper 
extremities were normal.

Because some of the Veteran's service treatment records may 
be missing, the Board must employ a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule." See Cromer v. 
Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed").  The Board 
notes, however, that this special duty does not require it to 
engage in any "burden- shifting" analysis with respect to the 
Veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
a service connection claim against the government when a 
veteran's SMRs are destroyed in a fire).

The initial post-service medical evidence of either of the 
disabilities at issue is in April 1973, when it was noted 
that the Veteran had injured his neck in an automobile 
accident in April 1972.  X-rays of the neck revealed 
moderately advanced disc degeneration at C5-C6 with 
hypertrophic spondylosis.

X-rays of the cervical spine in February 1978 again showed 
disc degeneration of the neck.

VA treatment records from December 2005 to June 2006 reveal 
degenerative joint disease of the hand and cervical 
spondylosis in December 2005.

The above evidence shows that there is no medical evidence of 
either a cervical spine or right hand disorder until at least 
16 years after service discharge.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim).  There is also no favorable nexus opinion on file.


Moreover, the initial notation of a cervical spine problem 
was as a result of an April 1972 automobile accident.  In 
fact, the post-service medical evidence with findings related 
to the Veteran's cervical spine and right hand, in April 1973 
and December 2005, does not contain contentions linking these 
disabilities to service injury.

Based on this, the Board finds that the Veteran's recent 
statements asserting that his arthritis of the cervical spine 
and right hand are due to service are not consistent with the 
remainder of the evidence of record.  While the Veteran is 
not competent to provide an opinion with regard to the 
etiology of his arthritis, he is certainly competent to 
report his symptoms and medical history.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  However, these recent 
statements are directly contradicted by his service discharge 
report and the post-service medical evidence of record.  
These contemporaneous documents are afforded significant 
probative weight, since they were created at the time of 
service or at the time of medical treatment, as compared to 
statements given many years later.  As a result, this 
evidence is more probative.  Therefore, continuity of 
symptomatology since service for either arthritis of the 
cervical spine or arthritis of the right hand is not 
established and service connection cannot be granted on this 
basis.

As there is no competent medical evidence of record to 
support the Veteran's claim, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for arthritis of the cervical spine and right 
hand, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).





        CONTINUED ON NEXT PAGE




ORDER

Service connection for arthritis of the cervical spine is 
denied.  

Service connection for arthritis of the right hand is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


